DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (U.S. 2013/0083096 A1).
Rice et al. teach:
Regarding independent Claim 1, replaceable print apparatus (300, §0015 and Fig. 3) component (104, §0015 and Fig. 1) authentication apparatus (100, §0015 and Fig. 1) comprising a memory (109, 110, §0015 and Fig. 1) and circuitry (114, §0017and Fig. 1) wherein an electrical characteristic of the circuitry is variable in response to a stimulus (“by passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018), and the memory (“electrical characteristic values measured from the reference cell 204”, §0019) stores data indicative of an expected variation in the electrical characteristic in response to the stimulus which is associated with a variation in capacitance (“the capacitance of the cell”, §0018).
Regarding Claim 2, wherein the circuitry comprises: a first electrically conductive element (“passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018); and a second electrically conductive element  (“passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018) capacitively coupled to the first electrically conductive element  (“the capacitance of the cell”, §0018).
Regarding Claim 4, wherein the memory stores data indicative of at least one of: an expected frequency of a response signal, an expected value, an expected range in the electrical characteristic, an expected decay rate of a response signal, an expected strength of a response signal (§0018).
Regarding Claim 5, wherein the memory stores data indicative of an expected variation in capacitance of the circuitry to each of a plurality of different stimuli (§0018).
Regarding Claim 6, second circuitry (e.g. second cell type 202), wherein the electrical characteristic of the second circuitry is variable in response to a stimulus, and the memory stores data indicative of an expected variation in capacitance in response of the second circuitry to the stimulus (§0019 and Fig. 2).
Regarding independent Claim 7, a print agent container (104, 308, §§0015, 0022 and Figs. 1, 4) comprising: a memory (109, 110, 112, §§0015, 0022 and Figs. 1, 4), and circuitry having a variable capacitance (e.g. 200, 2020, §§0016-0019 and Fig. 2), wherein an electrical characteristic of the circuitry is variable in response to a stimulus applied to the print agent container (“by passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018), and the memory stores data characteristic of an expected variation in capacitance of the circuitry to the stimulus (“electrical characteristic values measured from the reference cell 204”, §0019).
Regarding Claim 10, wherein the data in the memory is cryptographically authenticated and/or verifiable (e.g. §0019). Please note that any data is inherently cryptographically verifiable.
Regarding independent Claim 11, a method comprising: providing an electrical connection (400, §0022 and Fig. 4) to circuitry (110, §§0015-0016 and Figs. 1-2) mounted on a replaceable print apparatus (300, §0015 and Fig. 3) component (104, §0015 and Fig. 1) wherein an electrical characteristic of the circuitry is variable in response to a stimulus  (“by passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018); and providing a verification value indicative of an expected variation of capacitance (“the capacitance of the cell”, §0018) for verification of the response of the circuitry to a stimulus (§0013).
Regarding Claim 12, providing a stimulus, wherein the stimulus comprises at least one of: an inertial stimulus, an electrical stimulus, an acoustic stimulus and a magnetic stimulus (“by passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018).
Regarding Claim 13, measuring the response of the circuitry to a stimulus and comparing the measured response with the verification value (“algorithm 108 checks the measured electrical characteristic for each cell against an electrical characteristic range that corresponds with the expected or known cell type”, §0019).
Regarding Claim 14, restricting at least one operation of a print apparatus in which the replaceable print apparatus component is installed in the event of a negative verification (“a notification regarding the defective, damaged, or non-authentic condition of the supply device 104 to a system user, for example, through a system user interface”, §0020).
Regarding Claim 15, wherein the verification value provided is 2 associated with the stimulus applied (“passing a known current through the cells from a current supply 116 and measuring the voltage induced across the cells”, §0018).

Allowable Subject Matter
Claims 3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of replaceable print apparatus component authentication apparatus including wherein the second electrically conductive element comprises a vibrational member. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes this claim allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 8-9 is the inclusion of the limitations of a print agent container including wherein the print agent container comprises a housing, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853